Citation Nr: 1112715	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  05-24 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as being secondary to the appellant's service-connected type II diabetes mellitus or to the appellant's service-connected heart disability.

2.  Entitlement to service connection for gastrointestinal reflux disease (GERD), to include as being secondary to the medications the appellant ingests for his service-connected disabilities.  

3.  Entitlement to an evaluation in excess of 10 percent for coronary artery disease secondary to the appellant's service-connected type II diabetes mellitus, prior to January 19, 2005, on appeal from an initial grant of service connection.  

4.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease secondary to the appellant's service-connected type II diabetes mellitus, from January 19, 2005 and prior to September 1, 2010, on appeal from an initial grant of service connection.  

5.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease secondary to the appellant's service-connected type II diabetes mellitus, from September 1, 2010, on appeal from an initial grant of service connection.  

6.  Entitlement to a compensable evaluation for bilateral otosclerosis with hearing loss status post stapedectomy.  

7.  Entitlement to an effective date earlier than February 12, 2002, for the granting of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  More specifically, in February 2005, the RO denied entitlement to service connection for glaucoma and the appellant has appealed that action.  In November 2007, the RO granted service connection for PTSD and assigned a 30 percent disability rating.  An effective date of February 12, 2002, was assigned.  The appellant has claimed that the disability was underrated and that he deserved an earlier effective date.  

In May 2008, the RO denied the appellant's claim for the assignment of a compensable evaluation for otosclerosis with hearing loss.  The following month, in June 2008, the RO granted service connection for coronary artery disease secondary to type II diabetes mellitus.  A 10 percent disability rating was assigned.  In both instances, the appellant has appealed those decisions claiming that higher disability ratings should be assigned.  Finally, in March 2009, the RO denied entitlement to service connection for GERD and that denial has also been appealed to the Board for appellate review.  

The record indicates that since 1994, when the appellant first submitted his claim involving service connection for glaucoma, the appellant has requested numerous Board and RO hearings.  A thorough review of the record reveals that the appellant has withdrawn all of those requests.  See statement from the Veteran dated in September 2010.

Moreover, after the appellant was awarded a 70 percent disability rating for his service-connected PTSD, he proffered a VA Form 21-4138, Statement in Support of Claim, dated June 9, 2010, indicating that he was withdrawing this "issue" from his appeal.  As the appellant has, in writing, withdrawn his substantative appeal, and as such, the issues involving increased ratings for his PTSD are no longer on appeal or before the Board.  See 38 C.F.R. § 20.204 (2010). 

The issues addressed in the REMAND portion of the decision below are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's service medical treatment records suggest that he suffered from the initial stages of a gastrointestinal condition while he was serving on active duty.

2.  Shortly after service, the appellant sought treatment for duodenitis, and has continued to receive treatment for gastrointestinal distress since leaving the military.  

3.  The appellant has been diagnosed as suffering from GERD.

4.  A private doctor has hypothesized that the appellant's current GERD began in or was caused by or the result of his military service.  Moreover, during and after service, the appellant has suffered from GERD-type symptoms and manifestations.  

5.  Service connection for PTSD was granted by a November 19, 2007, rating decision that assigned an effective date of February 12, 2002.  

6.  The claimant filed his claim for service connection for PTSD on February 12, 2002.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the appellant's GERD was incurred in or the result of the appellant's military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for an effective date prior to February 12, 2002, for the granting of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that service connection be granted for gastrointestinal reflux disease (GERD), that he avers either began while he was on active duty or is the result of medications he takes for the treatment of his other service-connected disabilities and disorders.  Moreover, he has further averred that the RO erred when it assigned an effective date of February 12, 202, for the granting of service connection for posttraumatic stress disorder (PTSD).  He contends that the effective date of the award should be earlier and has even insinuated that the effective date should be the day after he was released from active duty.  

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection - GERD

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  The Board finds that the AOJ has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with appellate review of the service connection issue, given the favorable nature of the Board's decision.  With regard to the effective date issue, the Board notes that the effective date was assigned after the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Accordingly, VA had no further duty to notify once the claim for service connection for PTSD was granted.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2010), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Moreover, service connection may also be granted for disability that is proximately due to, the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Because the appellant submitted his claim after October 10, 2006 (the effective date of the amended provisions), the Board will apply the newer version of 38 C.F.R. § 3.310, which is not more favorable to the claimant because it does require the establishment of a baseline before an award of service connection may be made.  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003.

The medical evidence shows that the appellant now suffers from GERD.  A further review of the appellant's service medical records indicate that while he was on active duty, he went to the appropriate military medical facility for the treatment of stomach pains and bleeding.  Shortly after his release from active duty, the appellant sought treatment for stomach discomfort.  He complained of flank pain, tarry stools, and "heartburn" after eating.  See SF 508, Progress Notes, April 30, 1991.  The post-service medical records show continuous complaints involving duodenitis, heartburn, discomfort, and other precursors of GERD.  These prodromas continued until the appellant was actually provided with a diagnosis of GERD.  The Board would recognize that a private medical examiner has written, circa June 2010, that after a review of a portion of the appellant's service and post-service medical records that the appellant was seen in service for reflux and that he had sporadic reflux symptoms since then.  

A VA doctor, in January 2009, reviewed the appellant's medical records and then examined the appellant.  Upon completion of both reviews, the examiner concluded that it was less likely than not that the current disability (GERD) was related to or caused by medications taken for service-connected disabilities.  The examiner then stated that he could not find in the appellant's service medical treatment records an actual diagnosis, during that time period, of GERD.  The doctor further wrote that he could not proffer an opinion as to whether the current condition was aggravated by or secondary to a service-connected disability or medications taken for the treatment of a service-connected disability.  The examiner also stated that he was unable to provide "objective evidence of the natural progression of the veteran's condition with or without resorting to mere speculation."  The examiner did not comment on the in-service stomach complaints or the prodromas annotated in the early post-service medical treatment records.  

The Board notes that there are no other medical opinions of record that would either support, or refute, either the private doctor's opinion or would add to the statements made by the VA examiner.  

In this instance, the Board finds the appellant's assertions of continuity of symptoms since service credible, competent and probative.  As the private physician also indicated that the Veteran had reflux in service and sporadic symptoms since then, the Board finds that opinion to be probative evidence in favor of the claim.  The VA examiner did not address the Veteran's reports of continuing symptoms and therefore the opinion is entitled to less probative weight.  

Accordingly, the Board attaches the most significant probative value to the statement provided by the private physician in June 2010 as it is consistent with the evidence of record and included access to the accurate background of the appellant.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

In determining whether evidence submitted by a claimant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The claimant's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, his recitation of the symptoms produced by his GERD, and the precursors thereof, since his release from active duty, has remained consistent.  The Board finds that the appellant's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the appellant's lay statements describing the onset and chronicity of the GERD to be credible and supported by the later diagnosis of an actual disorder.  Id.

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the claimant prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the appellant is supposed to be afforded the benefit-of-the-doubt, the Board concludes that the appellant's GERD began in or is the result of his military service.  As such, service connection is warranted in this case.  

II.  Effective Date - Granting of Service Connection for PTSD

The record shows that the appellant left the service in 1990 and shortly thereafter submitted a claim for VA compensation benefits.  A review of the application submitted in conjunction with that claim is negative for any comments suggesting that the appellant was requesting VA benefits for a psychiatric disorder to include PTSD.  In June 1991, the Veteran requested service connection for dental trauma, tinnitus and liver disease and in December 1991, he requested service connection for arthritis of both shoulders and an increased rating for hearing loss.  In various statements and claims thereafter, he made no mention of a psychiatric disorder.  It was not until February 12, 2002, that the Veteran requested service connection for posttraumatic stress disorder.  

Following the appellant's request for benefits, the RO contacted the appellant and asked that he provide additional information with respect to the appellant's claimed and purported stressors.  The appellant provided that information and after reviewing the appellant's claim, denied the appellant's claim for entitlement to service connection for PTSD.  The date of that rating action was June 19, 2002.  After being notified of that rating action, the appellant submitted a notice of disagreement.  

The record reveals that between the time the appellant submitted his notice of disagreement until November 19, 2007, the claim for entitlement to service connection for PTSD remained in adjudicative status.  On that date, the RO granted service connection for PTSD and awarded a 30 percent disability rating.  Also, the RO concluded that the effective date of the award would be February 12, 2002 - the date in which the RO was informed that the appellant wished to file a claim for entitlement to service connection for PTSD.  

The appellant then submitted a notice of disagreement in January 2008 with respect the effective date that had been assigned.  In the notice of disagreement, the appellant asserted that the effective date should have been in March 1994 when he was seen for PTSD.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2010).  Although an exception allowing the effective date to extend back to the date of the claimant's separation from service exists in cases where the application for benefits is received within a year of the service member's separation from service, that exception is inapplicable to this case, since the claimant did not file his claim for PTSD within one year of his separation from service.

Under 38 C.F.R. § 3.155(a) (2010), a veteran or the representative can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See also 38 C.F.R. § 3.1(p) (2010).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his duly authorized representative, may be considered an informal claim.  Such claim, however, must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).  In determining when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See 38 U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from an appellant or his representative, may be considered an informal claim.  Again, such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the appellant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).  In this instance, there is no evidence that the claimant sought to file a claim for benefits for PTSD prior to February 2002.  While he may have suffered from anxiety or depression prior to that date, the record does not show that the appellant submitted either a formal or informal claim for benefits for either condition or for a psychiatric disorder in general.  In other words, prior to February 2002, there was no statement from the claimant suggesting that he wished to apply for benefits for a disability (PTSD) he believed was service-related.  Moreover, the United States Court of Appeals for Veterans Claims has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

In determining whether there was an earlier claim, the Board is required to determine all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim was specifically labeled as a claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Federal Circuit has emphasized that VA "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim has been raised . With respect to all pro se pleadings, VA [must] give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations."  Szemraj v. Principi, 357 F.3d 1370 (2004).

In this instance, the record is without ambiguity and does not support the Veteran's assertions.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the claimant prevails.  In view of the foregoing, the Board finds that the evidence is not in equipoise, and the appellant may not be afforded the benefit-of- the-doubt.  As such, the Board concludes that an earlier effective date for the granting of service connection may not be assigned.  More specifically, the Board finds that an effective date prior to February 12, 2002, the date of his claim for the disability cannot be assigned, and the claim is denied.  


ORDER

1.  Entitlement to service connection for gastrointestinal reflux disease is granted.  

2.  Entitlement to an effective date prior to February 12, 2002, for the granting of service connection for PTSD is denied.


REMAND

Four issues that are noted on the front page of this action are entitlement to increased ratings for coronary artery disease and bilateral otosclerosis with hearing loss.  As previously reported, the RO denied entitlement to a compensable evaluation for bilateral otosclerosis with hearing loss in an action issued on May 28, 2008.  The RO also denied entitlement to an evaluation in excess of 10 percent for coronary artery disease in an action issued on June 26, 2008.  The appellant subsequently submitted a notice of disagreement with respect to the hearing loss issue on June 30, 2008; a notice of disagreement with respect to the coronary artery disease was received on July 9, 2008.  The RO issued a Statement of the Case in August 2008 that addressed both of those issues and the RO then received a VA Form 9, Appeal to Board of Veterans' Appeals, on September 8, 2008.  Although the form was nondescript in annotating which issues the appellant was appealing, it indicated that the appellant wished to appeal the issues that had been addressed in the most recent Statement of the Case.  In other words, for both issues (coronary artery disease and bilateral otosclerosis with hearing loss), the appeals were perfected in a timely manner.  

Nevertheless, the RO closed out the appeal after concluding that a valid VA Form 9 had not been submitted.  The Board disagrees and finds that, in accordance with 38 C.F.R. § 20.202 (2010), a properly completed VA Form 9 has been submitted to the RO.  See also 38 U.S.C.A. § 7105(a), (b),(c), (d) (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2010).  As such, the issues listed above are properly before the Board.

The appellant has claimed that he now suffers from glaucoma that either began while he was on active duty or is the result of or has been caused by his service-connected diabetes mellitus, heart disease or is related to chemical dioxin exposure.  The RO has processed the appeal and has obtained medical evidence in accordance with its duty to assist the appellant in processing the claim.  However, the appellant has not only claimed that his glaucoma has been caused by his diabetes mellitus but, alternatively, he has insinuated that it is the result of his service-connected cardiac condition.  A review of the claims folder indicates that the RO has not addressed this alternative avenue of obtaining service connection benefits.  The Board believes that further action on this matter should be deferred until the RO has an opportunity to address these assertions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (finding that where a service member's claim "identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed" by the evidence of record).  See also Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, because these matters are basically inextricably intertwined, the interests of judicial economy and avoidance of piecemeal litigation require that action on the matter be deferred and further development occurs.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (to the effect that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  As such, the claim of entitlement to service connection for glaucoma, to include as being secondary to the appellant's service-connected type II diabetes mellitus or his service-connected coronary artery disease, is returned to the RO/AMC for additional action and development.  

Finally, the Board observes that during the course of the appeal, the appellant has suggested or insinuated that his cardiac disability and his bilateral otosclerosis with hearing loss have become more disabling since last examined.  Alternatively, he has asserted that when he was last examined for both disabilities, the examinations were improperly conducted.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board therefore finds that comprehensive VA examinations are necessary to address the current level of the appellant's cardiac disorder and bilateral otosclerosis with hearing loss.  

Additionally, since the claims file is being returned, it should be updated to include relevant VA treatment records compiled since January 2010.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The case is REMANDED to the RO/AMC for the further development of evidence.

1.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment for his service-connected disabilities since January 2010, and any other relevant treatment records prior to that date that are not already of record, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

2.  The RO/AMC should arrange for the appellant to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any glaucoma disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should comment on the appellant's report of decreased vision while in service and opine as to whether it is at least as likely as not that his glaucoma began in or is related to his active service, to include exposure to chemical dioxins.  If not, is it at least as likely as not that the glaucoma disability is due to or caused by his service-connected diabetes mellitus or cardiac disability.  If not, is it at least as likely as not that glaucoma was aggravated (i.e., permanently worsened) beyond its natural progression by the service-connected type II diabetes mellitus or cardiac disability.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  

3.  The appellant should be scheduled for a cardiology examination at a VA facility.  The purpose of the examination is to evaluate the severity and scope of the appellant's coronary artery disease.  The examiner should be provided a copy of this remand together with the appellant's entire claims folder, and the examiner is asked to indicate whether he or she has reviewed the claims folder.  All appropriate tests should be conducted, including METs testing.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimate of the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops must be provided expressed in METs.  The examiner should also state whether there is evidence of chronic congestive heart failure.  If indicated, and unless it would be medically unadvisable, the examiner should also determine the level of left ventricular ejection fraction.

A complete rationale for any opinion expressed should be included in the examination report.  The claims folder and this Remand must be made available to the examiner for review before the examination.  

4.  The RO/AMC should schedule the appellant for a VA audiological examination in order to determine the severity of the appellant's service-connected bilateral otosclerosis with hearing loss.  The complete claims folder and this remand are to be made available to the examiner before the examination, and the examiner must indicate that he or she has reviewed the claims folder.  The examiner should address whether the condition has any effect on appellant's ability to work or be employed.  

5.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The claimant need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information and evidence, which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to attend the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


